Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, U.S. pat. No. 10,225,300.
	Per claim 1, Rodriguez discloses a computer implemented method comprising:  a method for media guidance, the method comprising:
a) receiving, from a first client device during playback of a media content item on the first client device, a media content update that includes timing information (i.e., playback position) related to the playback of the media content item on the first client device at a first time T1, e.g., write request to update a playback position in response to a pause action (see col 6, ln 55-65), wherein the media content update includes a first user account identifier that is recorded/logged on the first client device (see col 7, ln 6-17);
b) updating timing information associated with an identifier of the media content item using the received timing information from the first client device (see col 7, ln 44-60);
c) receiving, a request for playback of the media content item on a second client device (or the first device) at second time T2, wherein the second (or first) device was not presented the media content for at least a portion of time between the first time T1 and second time T2, e.g., read request for stored playback position (see col 9, ln 20-36); and
d) in response to receiving the request for playback of the media content item on the second (or first) client devices, causing the media content item to be presented on the second (or first) client device at a playback time position based on the timing information associated with the identifier of the media content item (see col 9, ln 37-52).
	Rodriguez does not explicitly teach receiving a playback request at the second time on the first client device, and in response to receiving the request at the second time T2, the media content is presented on the first client device at a playback position that is different from the position reported by the first client device at the first time T1. Rodriguez however teaches that user can use first or second client devices for playback the media item at any time, i.e., including time between T1 and T2 (see col 6, ln 15-20). Rodriguez also teaches updating of playback positions of the same media content item by different devices including first and second client devices (see col 13, ln 36-44).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that when media content playback is resumed on the first client device at the second time T2, the playback time position based on timing information associated with the media content would be different than the timing information reported by the first client device at the first time T1 (i.e., first write request) if such playback time position has been updated by the second client device at T1’ between the first time T1 and second time T2, e.g., shortly after T1 and before T2, the timing information is updated again by the second client device at T1’ (see col 13, ln 36-44).
	Per claim 2, Rodriguez teaches that media content includes video content (see col 3, ln 31-37).
	Per claim 3, Rodriguez teaches updating timing information when the playback on the client device has been stopped/closed (see col 10, ln 17-20).
	Per claim 4, Rodriguez teaches timing information includes a playback position of the media content at the first time (see col 7, ln 44-60).
	Per claim 5, Rodriguez teaches that updated timing information indicates the last playback position of media content across a plurality of client devices (see col 13, ln 36-44).
	Claims 7-11 and 13-17 are similar in scope as that of claims 1-5.


3.	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, in view of Watanabe, U.S. pat. Appl. Pub. No. 2010/0144439.
	Rodriguez teaches using microphone to process input data received from the user (see par 0085). Rodriguez does not teach using the microphone to send a request to playback the media content. However, the use of voice recognition for converting voice into command such as a command to play media content is well known in the art as disclosed by Watanabe (see Watanabe, par).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rodriguez with Watanabe teaching because it would have enabled user to operate the media payback device using voice commands.


Response to Amendment
4.	Applicant's arguments filed on June 6, 2022  with respect to claims 1-18 have been fully considered but are not deemed persuasive.
	Applicant alleges that Rodriguez is silent with regard to “receiving...a media content update that includes a user account identifier that is logged in on the client device and timing information related to the playback of the media content item on the client device at a first time and that is associated with the user account identifier”. Examiner disagrees.
	Rodriguez clearly teaches that the media content update (i.e., write request) comprises user account identifier and/or device identifier that identify a user (or user account) who used the client device to access/log in the server computer (see col 7, ln 6-17). Rodriguez also teaches that the media update comprises timing related to playback of the media content item on the client device at a first time associated with the first user account, i.e., a playback position at the time the first device (logged/accessed by first user account) requested a pause action (see col 6, ln 55-65). 
Applicant also alleges that the cited portion of Rodriguez (col 13, ln 28-41) merely describes resolving conflicts that would not disclose or suggest claim limitation of “causing the media content to be presented on the client device at a playback time position based on timing information associated with the identifier of the media content item being different than the timing information received from the client device at the first time”. Examiner disagrees.
The examiner submits that Rodriguez teaching (col 13, ln 28-41) is more than just resolving conflicts as alleged by applicant. At least it shows that the playback time position of the same content item can be updated by different devices used by the same first user in which the most recent  write update to the media item will be recorded by the server. For example, between the first time T1 and second time T2, the playback time position has been updated by the second client device at T1’. When that happened, when the playback is resumed at first client device at T2, the playback time position will be different than playback time position recorded at T1 because it has been modified at T1’ by the second device.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Viet D Vu/
Primary Examiner, Art Unit 2448
6/13/22